               Case 1:19-cr-00426-RMB Document 46 Filed 03/09/20 Page 1 of 1




                         LAW O FFICES OF JAMES R. DEVITA, PJ;:;:J::~=======::;,
                                   81 MAIN STREET, SUITE 504  USDC SDNY
                                      WHITE PLAINS, NEW YORK 10601-1719           DOCUMENT
                                                  (914) 328-5000
                                               FAX (914) 946-5906                 ELECTRONICALLY FILED
                                       E-Mail: jdevita@jamesrdevitalaw.com        DOC #:
                                                                                  DATEF-IL-ED-
                                                                                            ~,_1,----1)--{t,l)Z-=----Z)
                                                                                                                     a--

                                                                March 9, 2020


      BYECF
      Hon. Richard M. Berman
      United States District Judge for the
      Southern District of New York                                       MEMO ENDORSED
      Daniel Patrick Moynihan United State Courthouse
      500 Pearl St., Suite 1650
      New York, New York 10007

             Re: United States v. James Kelly, 19 Cr. 426 (RMB)

      Dear Judge Berman:

               I am writing to request a conference in the above referenced matter in order to facilitate
      the competency examination of Mr. Kelly that Your Honor has ordered. I understand from Dr.
      Ashley Jenkins of the MCC medical staff that although Mr. Kelly initially said he would
      cooperate with her examination, he has since refused to do so. On the basis of Mr. Kelly's recent
      letter to the Court, which I forwarded to Dr. Jenkins, I have reason to believe that Mr. Kelly
      suspects that I forged Your Honor's signature on the Order directing his examination, which I
      mailed to him at the MCC because he was refusing to meet with me. If Your Honor held a
      conference at which Mr. Kelly was present, the Court could assure him of the authenticity of the
      Order, which might convince him to cooperate with the examination. I conferred with Assistant
      United States Attorney Clore, who has no objection to this request.




 e011~(.f          j   ~ sclv bb J                      R:e4:,ectfully,
.w,    3· II..• 10~0 o,+       /OlJ(J ,..,.,, •

                                                             ames 'R. 'DeVita

                                                            es R. DeVita


      cc: Assistant United States Attorney Christophef Clore (by ECF)
SO ORDERED:             ~ ~               , ir::)
Date: J/10/10~0         -~"<-t-lArl-/ If._
                                         ~,.,
                         I<,           ,, 1na,1. U.S.D.J.
